                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ELIJAH DOMINGUEZ,                                     Case No. 18-cv-02580-JD
                                                        Plaintiff,
                                   8
                                                                                              JUDGMENT
                                                 v.
                                   9

                                  10    CHRISTOPHER VARNELL, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Pursuant to the order of dismissal signed today, this case is dismissed for failure to state a

                                  14   claim.

                                  15            IT IS SO ORDERED.

                                  16   Dated: November 8, 2018

                                  17

                                  18
                                                                                                       JAMES DONATO
                                  19                                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        ELIJAH DOMINGUEZ,
                                   4                                                          Case No. 18-cv-02580-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        CHRISTOPHER VARNELL, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on November 8, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Elijah Dominguez
                                       Martinez Detention Facility
                                  18   901 Ward Street
                                       Martinez, CA 94553
                                  19

                                  20

                                  21   Dated: November 8, 2018

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          2
